         Case 1:19-cr-00561-LAP Document 247 Filed 02/24/21 Page 1 of 1




                                                                                              CLDC
                                                                               1430 Willamette St. #359
                                                                                     Eugene, OR 97401
                                                                Phone: 541-687-9180 Fax: 541.804.7391
                                                             E-Mail: lregan@cldc.org Web: www.cldc.org


February 24, 2021
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:    United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

I submit this letter as my motion to withdraw as Mr. Donziger’s pro hac vice counsel in the
above-referenced case. Ronald Kuby, who is also counsel of record and based in NYC, will
continue as Mr. Donziger’s counsel. The global COVID-19 pandemic and my location in
Oregon render my ability to assist in Mr. Donziger’s trial defense untenable.


Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org

cc: All Counsel; Client




                                               1
